Case: 4:19-cv-00260-BYP Doc #: 88 Filed: 04/30/20 1 of 1. PageID #: 1077




 PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 SUSAN BEIERSDORFER, et al.,                     )    CASE NO. 4:19-CV-260
                                                 )
               Plaintiff,                        )
                                                 )    JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
 FRANK LAROSE, et al.,                           )    ORDER OF DISMISSAL
                                                 )    [Resolving ECF No. 1]
               Defendants.                       )



        Having filed its Memorandum of Opinion and Order (ECF No. 87), the Court hereby

 dismisses the Complaint (ECF No. 1).

        This Order of Dismissal constitutes entry of judgment pursuant to Fed. R. Civ. P. 58.



        IT IS SO ORDERED.


    April 30, 2020                             /s/ Benita Y. Pearson
 Date                                        Benita Y. Pearson
                                             United States District Judge
